ON MOTION
ORDER
Bausch & Lomb Incorporated moves for leave to file a brief amicus curiae in support Grapevine Imports, Ltd. The United States consents, and moves without opposition for an extension of time to file its reply brief.
Upon consideration thereof,
It Is Ordered That:
(1) Bausch & Lomb’s motion for leave to file a brief amicus curiae is granted.
(2) The United States’ motion for an extension of time is granted. The United States’ reply brief is due within 14 days of the date of filing of this order.